oO ea IN NWN nA FSP WD NY

moO NO HO HYD NH HN NY ND WN HLH HH KF KF KF SES OFS S| OS
oO tT HD nN FP W NY K§& TD CO Bry DH WH BW NY KF CO

RECEIVED
US MARSHALS SERVICE
we YUMA, ARIZONA

109 HAY -9 Pe 12:

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, NO. CR-18-01607-001-PHX-DLR

Plaintiff,
. DETENTION ORDER
Stephanie Hernandez,

Defendant.

 

 

 

 

On May 9, 2019, Defendant appeared before this Court on a petition to revoke
conditions of release.

The Court finds, by clear and convincing evidence, that Defendant has violated the
conditions of release and that there is no condition or combination of conditions available
to the Court that will reasonably assure the appearance of Defendant as required. 18 U.S.C.
§3148(b).

IT IS THEREFORE ORDERED that Defendant be detained pending further
proceedings.

IT IS FURTHER ORDERED that Defendant be transported to the District Court in

x Honorable James F. Metcalf

United States Magistrate Judge

Phoenix.

Dated this 9" day of May, 2019.

 
